DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment suggests that the tape tapers from a middle portion to the edge.  However, in actuality the tape has thick and thin portions across the entire width (figure 4 clearly shows thick and thin regions across the middle with a tapered edge.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh (2004/0048103).
Regarding Claim 1:  Walsh discloses an extruded crenulated elastomer tape (abstract), comprising: a tape composed of an elastomer extruded from a die having an elongate slit which tapers down to feathered edges ((20) Figure 1); said tape having a first side and a second side opposite to said first side; wherein said tape has crenulated cleavages  (14) extending along the width of said tape; and wherein said tape has feather-edges thinner than a middle portion of the tape (Figure 3) so that the tape has featured edges thinner than a middle portion.  Additionally Figure 3 of Walsh shows a cross section that does not show the island portions and intervening spaces shown in top view in figure 1.  These are clearly equivalent to the raised and groove portions shown in figure 4 of this application.
Regarding Claim 2: Walsh disclose the extruded crenulated elastomer tape as described above in the rejection of Claim 1. Walsh further discloses wherein said elastomer has a durometer between Shore 35-A and Shore 90-A ( ([0025],Specifically Dupont Engage ® 8003, which has a Shore A Durometer of 84).
Regarding Claim 3: Walsh disclose the extruded crenulated elastomer tape as described above in the rejection of Claim 1. Walsh further discloses wherein said elastomer is one of polyurethane, a polyolefin or one of the six generic classes of commercial thermoplastic or thermorubber elastomers ( ([0025],Specifically Dupont Engage ® 8003, which has a Shore A Durometer of 84).
Regarding Claim 4: Walsh disclose the extruded crenulated elastomer tape as described above in the rejection of Claim 1. Walsh further discloses wherein said tape has small ridges which extend along the width of the tape in the same general direction as said crenulated cleavages of different controlled dimensions (Figure 2).
Regarding Claim 5: Walsh disclose the extruded crenulated elastomer tape as described above in the rejection of Claim 1. Walsh further discloses wherein said feather-edges on both sides of said tape are curved toward one of said first side or said second side (Figure 3).
Regarding Claims 6-8: Walsh disclose the extruded crenulated elastomer tape as described above in the rejection of Claim 1. Walsh further discloses wherein said tape is attached to an object and a person grips said tape, said person's grip of said object increases compared to said object without said tape and wherein said tape is attached to an object and a person grips said tape, said tape reduces vibration transfer between said object and said person's hand or hands and wherein said tape is attached to an object and a person grips said tape, said crenulated cleavages do not move relative to said person's hand or hands and said crenulated cleavages move relative to said object (cushioning elastic wrap for handles (abstract) gripping and elastic properties ([0012]).  These statements are indicative of intended use.  Applicant is reminded that product patentability is defined by structure and composition. However it is the Examiner’s position that the tapes of Walsh are capable of performing the intended functions.
Regarding Claims 9 and 10: Walsh disclose the extruded crenulated elastomer tape as described above in the rejection of Claim 1. Walsh further discloses wherein said tape contains phosphorescence or photoluminescence material such that said tape is phosphorescent of photoluminescent and wherein said phosphorescent material is alkaline aluminate and rare earth ions ([0026]-[0027]).
Regarding Claim 11: Walsh disclose the extruded crenulated elastomer tape as described above in the rejection of Claim 1. Walsh further discloses wherein said tape contains fluorescent material such that said tape is fluorescent ([0035]).
Regarding Claim 12: Walsh disclose the extruded crenulated elastomer tape as described above in the rejection of Claim 1. Walsh further discloses wherein said tape contains reflective particles such that said tape is reflective and wherein said reflective particles are aluminum flakes (aluminum glitter niblets, [0029]).
Response to Arguments
Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive.  As described above Applicant does not have support for the amendment to claim 1 as filed.  Further, as described above, Figure 3 of Walsh shows a cross section that does not show the island portions and intervening spaces shown in top view in figure 1.  These are clearly equivalent to the raised and groove portions shown in figure 4 of this application.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744